Exhibit 10.1

EXECUTION COPY

December 21, 2016

Aetna Inc.

151 Farmington Avenue, RC6A

Hartford, Connecticut 06156

Attention:     General Counsel

Echo Merger Sub, Inc.

151 Farmington Avenue, RC6A

Hartford, Connecticut 06156

Attention:     General Counsel

Echo Merger Sub, LLC

151 Farmington Avenue, RC6A

Hartford, Connecticut 06156

Attention:     General Counsel

Humana Inc.

500 West Main Street

Louisville, KY 40202

Attention:     Law Department

Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of July 2, 2015, among Aetna Inc., a Pennsylvania corporation
(“Parent”), Echo Merger Sub, Inc., a Delaware corporation and a direct, wholly
owned Subsidiary of Parent, Echo Merger Sub, LLC, a Delaware limited liability
company and a direct, wholly owned Subsidiary of Parent, and Humana Inc., a
Delaware corporation (the “Company”). Capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement.

1. Pursuant to Section 11.03 of the Merger Agreement and in order to extend the
End Date, the Company hereby unconditionally and irrevocably agrees to not
exercise its right to terminate the Merger Agreement pursuant to
Section 10.01(b)(i) of the Merger Agreement (the “Company Waived Termination
Rights”) during the Waiver Period. For purposes of this letter agreement, the
term “Waiver Period” means the period beginning on December 31, 2016 and ending
at 11:59 p.m. (Eastern time) on February 15, 2017. During the Waiver Period, the
Company shall not exercise the Company Waived Termination Rights, and any
exercise of the Company Waived Termination Rights by the Company during the
Waiver Period shall be null and void and of no force or effect.

2. Pursuant to Section 11.03 of the Merger Agreement and in order to extend the
End Date, Parent hereby unconditionally and irrevocably agrees to not exercise
its right to terminate the Merger Agreement pursuant to Section



--------------------------------------------------------------------------------

10.01(b)(i) of the Merger Agreement (the “Parent Waived Termination Rights”)
during the Waiver Period. During the Waiver Period, Parent shall not exercise
the Parent Waived Termination Rights, and any exercise of the Parent Waived
Termination Rights by Parent during the Waiver Period shall be null and void and
of no force or effect.

3. The waivers, consents and agreements set forth in paragraphs 1 and 2 of this
letter agreement shall not operate as waivers of, or consents to, and shall not
in any way affect, any other right or obligation of the parties to the Merger
Agreement under, or any provision contained in, the Merger Agreement, including
without limitation the rights of the parties under Section 10.01(b)(ii) of the
Merger Agreement.

4. Except as specifically provided herein, the Merger Agreement is in all
respects unaffected by this letter agreement. All of the terms, conditions and
provisions of the Merger Agreement as hereby modified shall be and remain in
full force and effect and are hereby in all respects reaffirmed, ratified and
confirmed in all respects. Whenever the Merger Agreement is referred to in the
Merger Agreement or in any other agreements, documents or instruments, such
reference shall be deemed to be to the Merger Agreement as modified by this
letter agreement.

5. Any provision of this letter agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this letter agreement or, in the case of a waiver,
by each party against whom the waiver is to be effective.

6. This letter agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to the conflicts of law rules
of such state.

7. Each of the parties hereto (i) irrevocably consents to the service of the
summons and complaint and any other process in any action or proceeding relating
to the transactions contemplated hereby, on behalf of itself or its property, in
accordance with Section 11.01 of the Merger Agreement or in such other manner as
may be permitted by Applicable Law, and nothing in this paragraph 7 or
Section 11.08 of the Merger Agreement shall affect the right of any party to
serve legal process in any other manner permitted by Applicable Law,
(ii) irrevocably and unconditionally consents and submits itself and its
property in any action or proceeding to the exclusive general jurisdiction of
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, only if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware) in the event any dispute arises out of this letter agreement or the
transactions contemplated hereby, or for recognition and enforcement of any
judgment in respect thereof, (iii) agrees that it shall not attempt to deny or
defeat

 

2



--------------------------------------------------------------------------------

such personal jurisdiction by motion or other request for leave from any such
court, (iv) agrees that any actions or proceedings arising in connection with
this letter agreement or the transactions contemplated hereby shall be brought,
tried and determined only in the Delaware Court of Chancery (or, only if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware), (v) waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same and (vi) agrees
that it shall not bring any action relating to this letter agreement or the
transactions contemplated hereby in any court other than the aforesaid courts.

8. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS PARAGRAPH 8.

9. This letter agreement may be signed in any number of counterparts, including
by facsimile or by email with .pdf attachments, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This letter agreement shall become effective when each
party hereto shall have received a counterpart hereof signed and delivered (by
electronic communication, facsimile or otherwise) by all of the other parties
hereto. Until and unless each party has received a counterpart hereof signed by
each of the other parties hereto, this letter agreement shall have no effect and
no party shall have any right or obligation hereunder (whether by virtue of any
oral or written agreement or other communication).

10. This letter agreement, the unaltered portions of the Merger Agreement and
the Confidentiality Agreement constitute the entire agreement between the
parties with respect to the subject matter thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter thereof.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

HUMANA INC. By:  

/s/ Brian A. Kane

  Name: Brian A. Kane  

Title: Senior Vice President & Chief

Financial Officer

 

ECHO MERGER SUB, INC. By:  

/s/ Bjorn B. Thaler

  Name: Bjorn B. Thaler   Title: President

 

ECHO MERGER SUB, LLC By:  

/s/ Bjorn B. Thaler

  Name: Bjorn B. Thaler   Title: President

 

AETNA INC. By:  

/s/ Thomas J. Sabatino, Jr.

  Name: Thomas J. Sabatino, Jr.  

Title: Executive Vice President and

         General Counsel